Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2005/0079132) in view of Ashe (US 6,246,231)

Wang et al discloses and teaches an apparatus including a ferromagnetic sheet, radiator for generating a magnetic field, and a sheet of thermal insulation found between a ferromagnetic sheet and a radiator to prevent transfer of thermal energy to the sheet (0292-0301, 0725-0729, 0745, 0764).

Regarding claims 2-9, Wang et al discloses the use of cellulose polymers (wood 0193, 0990, 1141-1144), conductivity ranges under .7W*m-1*k-1 (0522), carbon fiber sheet (0194-0198), galvanized iron sheet materials (0301), the use of soft magnetic materials for a ferromagnetic sheet (1246, 1333), and the saturation is noted as being capable of being unsaturated when interrogated by a magnetic field (0293-0294, 0414, 0434).



	With regard to claim 10, Wang et al discloses and teaches a probe having a sensor for localization thereof in response to a magnetic field (0975-0978, 1440, 0833-0837, 0169) and the use with a microcapsule or probe for invasive measurements (Fig 1-4).

	While Wang et al discloses all that is listed above, the specifics of the tracking of a probe with an actual sensor to respond to a magnetic field, while integrated into an apparatus with a solid sheet of thermal insulation and ferromagnetic core/sheet is not disclosed.  Attention is hereby directed to the teaching reference to Ashe (US 6,246,231) which expressly discloses and teaches the integration of a ferromagnetic and insulation sheet into a magnetic field tracking device for localization (Col 3 Line 25-Col 4 Line 60, Fig 10-14).  

It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the construction materials of the Wang et al disclosure with the system of Ashe to integrate into a magnetic probe/sensor device in order to provide tracking and localization with magnetic/thermal insulation layers in a diagnostic environment (Fig 5, 12-14, Col 10 Line 55 - Col 11 Line 25).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes reference to Heath (US 2017/0027168) which discloses a multitude of insulation and construction materials for a magnetic environment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on 9:30-6:00 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Kish can be reached on (571) 272-5554.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/
Primary Examiner, Art Unit 3737